Citation Nr: 1708598	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-20 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2012, the RO increased the initial evaluation of the Veteran's PTSD from 10 percent disabling to 30 percent disabling, effective March 19, 2010, the effective date of the grant of service connection.  As this does not represent the maximum rating available for PTSD, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2013, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The Board previously remanded the claim in May 2014 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the May 2014 remand, the Board added the issue of entitlement to TDIU as it had been raised by the record.  This claim was remanded as it is inextricably intertwined with the Veteran's increased rating claim for PTSD.

Pursuant to remand, the Veteran was afforded a VA examination in April 2015 to assess the current severity, including the functional impact, of his PTSD.  The examiner noted the Veteran was currently unemployed "mostly related to his physical health following his back surgery.....Therefore, I cannot comment on his current ability to work due to mental health concerns." 

The Board finds that the examiner's opinion is inadequate because it does not provide any description of the effect of the Veteran's PTSD on his ability to work, which is central to the Board's determination of whether the Veteran is capable of substantial gainful employment.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, another opinion is required. 

Since the claim is being remanded, any additional treatment records should be obtained.  The Veteran receives continued treatment from VA and the Vet Center in Boise, Idaho.  However, the most recent VA treatment records are dated in April 2015; Vet Center records are to October 2014. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all VA medical treatment records regarding the Veteran that are dated subsequent to April 2015. 

2.  After obtaining any necessary authorization, obtain and associate with the record Vet Center records regarding the Veteran, subsequent to October 2014.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected PTSD.  Copies of all pertinent records should be forwarded to the examiner(s) for review.  All indicated testing should be carried out and the results recited in the examination report.

The examiner(s) is requested to delineate all symptomatology associated with, and the current severity of the PTSD.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

The examiner should also assess the Veteran's occupational impairment, if any.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by his service-connected PTSD.

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

